DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 18-20 are:
Regarding claim 18 are the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for protecting a metallic component from corrosion, wherein the metallic component is a utility pole or a guv anchor rod or direct buried tower steel, the method comprising:   after step a), applying a covering to an outer surface of the metallic component at the bottom portion of the metallic component, the covering being water- impermeable and electricalIv-conductive,  wherein step b) comprises pouring a fluid into a gap around the bottom portion of the metallic component, and solidifying the fluid to form the covering.
Regarding claim 19 are the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for protecting method for protecting a metallic component from corrosion, wherein the metallic component is a utility pole or a guv anchor rod or direct buried tower steel, the method comprising: a) applying a covering to an outer surface of the metallic component at a bottom portion of the metallic component, 
Regarding claim 20 are the prior art does not teach or fairly suggest in combination with the other claimed limitations A method for protecting a metallic component from corrosion, wherein the metallic component is a utility pole or a guv anchor rod or direct buried tower steel, the method comprising: a) forming the a covering, the covering being water-impermeable and electricallv-conductive; and b) after step a), applying the covering to an outer surface of the metallic component at a bottom portion of the metallic component by inserting the metallic component into the covering.
These limitations are found in claims 18-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



May 19, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848